Citation Nr: 0311059	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-12 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a total nonservice-connected 
disability pension.  


ATTORNEY FOR THE BOARD


Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas, 
(RO), which terminated the veteran's VA total nonservice-
connected disability pension.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's VA pension benefits were discontinued 
effective January 10, 2002, the 61st day of imprisonment 
following his parole violation for a previous felony.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective January 10, 2002, were properly met.  38 
C.F.R. § 3.666 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
is potentially applicable to all pending claims (see Holliday 
v. Principi, 14 Vet. App. 280 (2001)), the Court has also 
held that VA's duties to notify and assist contained in the 
VCAA are not applicable to claims such as this one in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. at 
132.

In numerous pieces of correspondence, the veteran has 
contended that VA wrongfully terminated his pension benefits.  
He asserts that he has not been convicted of a crime since 
November 10, 2001, and has not had his parole revoked in 
Harris County, Texas.  He asserts that he is accused of a 
possible parole technical violation that has not been taken 
to trial for adjudication.  

Correspondence from the Texas Department of Criminal Justice 
(TDCJ) provides that the veteran was admitted to custody in 
January 1990 on a 15-year sentence from Harris County charged 
with Indecency with a Child and Escape.

In January 2002 correspondence, the veteran informed VA that 
he was incarcerated.  A February 2002 VA Report of Contact 
provides that the Deputy Sheriff at the Harris County Jail 
confirmed that the veteran had been incarcerated there since 
November 10, 2001, in part in connection with a motion to 
revoke parole.  In February 2002, the RO informed the veteran 
that it proposed to terminate his pension, effective January 
10, 2002.  Correspondence dated in May 2002 informed the 
veteran that VA had terminated his pension, effective January 
10, 2002.

Turning to the relevant law, no VA pension shall be paid to 
an individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a) (West Supp. 2002); 38 C.F.R. § 3.666; see also Lanham 
v. Brown, 4 Vet. App. 265 (1993).

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
disability pension while incarcerated is without legal merit.  
The Board has considered the veteran's contentions that his 
current incarceration is not the result of a new felony or 
misdemeanor conviction, and that his parole has not been 
revoked but the fact remains that he is incarcerated due to 
violating the terms of parole on a prior felony conviction.  
Thus, his current incarceration is the result of a prior 
felony conviction.  

Regarding effective dates, the law makes it clear that the a 
veteran is not entitled to disability pension for any part of 
the period beginning sixty-one days after his or her 
imprisonment begins and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the veteran's pension was not terminated until the 
61st day after his incarceration began.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to disability pension while incarcerated is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

